Title: IV. Table of Officeholders in the General Government, 10 May 1803
From: Jefferson, Thomas
To: 


            
              
                ca. 11 July 1803
              
            
        
              
                
                r 
                o
                f 
                
              
              
                heads of deptmts.
                5 
                
                
                
              
              
                Secondaries
                3 
                1
                1
                
              
              
                Purveyor
                1 
                
                
                
              
              
                Mint officers
                1 
                
                1
                
              
              
                foreign ministrs.
                3 
                
                
                
              
              
                Secs. of legn
                2 
                
                
                
              
              
                Consuls
                34 
                20
                12
                
              
              
                Govs. of territories
                2.
                
                
                
              
              
                Secretaries do
                1 
                
                1
                
              
              
                Attornies
                1 
                
                
                
              
              
                Marshals
                1 
                
                
                
              
              
                Collectors
                4 
                
                1
                
              
              
                Directrs. marine hosp.
                
                
                
                
              
              
                
                <58
                
                  20
                
                
                  16
                
                >
              
              
                Survrs. Genl.
                2 
                
                
                
              
              
                Recievrs.
                2 
                
                4
                
              
              
                Registers
                
                   3 
                
                 
                
                   3
                
                
              
              
                
                65 
                21
                23
                
              
            
            
          